On the court’s own motion the decision of this court handed down March 24, 1941 [ante, p. 993], is amended to read as follows: Four certiorari proceedings to review the assessments of appellants’ property for the taxable years 1933,1935,1937, 1938 and the first half of 1939, were tried together. Orders confirming the assessments and dismissing the proceedings unanimously affirmed, with a single allowance of fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.